Case 1:19-cv-02172-CBA-ST Document 36-4 Filed 10/22/19 Page 1 of 2 PageID #: 243




             Exhibit C
FedEx Billing Online                                                                                    https://www.fedex.com/fedexbillingonline/pages/printerfriendly/printerF...
               Case 1:19-cv-02172-CBA-ST Document 36-4 Filed 10/22/19 Page 2 of 2 PageID #: 244




         FedEx Billing Online

           Search

                                                                                                                                                                        Back

            Search Criteria                                                                                                                                            Help


             Search for                               Express Reference Number                      Status         NA
             Search accounts                          2428-2012-6
             Date                                     NA
             Return to search criteria




            Search results                                                                                                                                             Help


                                                                                                                                                    Results per page   10



            Select all           Tracking ID   Date           Type               Reference      Payor          Status         Meter        Original charges     Balance
                                                                                                                                                                due
                                  776566710365 10/07/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  20.33 0.00
                                  776202124002 09/10/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  23.05 0.00
                                  776145374995 09/03/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  23.10 0.00
                                  776001086337 08/16/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  23.16 0.00
                                  775918795562 08/06/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  23.16 0.00
                                  775572448212 06/26/2019     Express            Elachkar/NYC   Shipper        Closed          008132156                  26.17 0.00




                                                                                                                                                                        Back




1 of 1                                                                                                                                                          10/22/2019, 11:29 AM
